                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

MARK ALLEN KOCH,

                         Plaintiff,                                  8:19CV345

      v.
                                                                    MEMORANDUM
THOMAS KRUML; CENTER FOR RURAL                                       AND ORDER
AFFAIRS, INC.; RURAL ENTERPRISE
ASSISTANCE PROGRAM; SHEER
COUNTRY, LLC; SMALL BUSINESS
ADMINISTRATION; UNITED STATES
DEPARTMENT OF AGRICULTURE; JOHN
AND JANE DOE; and ALL OTHER
PERSONS HAVING OR CLAIMING ANY
RIGHT, TITLE OR INTEREST IN OR TO,
East 22.5 feet of lot 2, in block 30, of the
original townsite Ord Valley County,
Nebraska and Ord-original add/102 N62.5 of
DIV E in L4 B30, Ord, Valley County,
Nebraska,

                         Defendants.


       On June 11, 2019, pro se plaintiff Mark Allen Koch (“Koch”) filed suit in the District
Court of Valley County, Nebraska (“state court”). 1 Koch sued defendants Thomas Kruml,
Center for Rural Affairs, Inc. (“CFRA”), Rural Enterprise Assistance Program (“REAP”),
Sheer Country, LLC (“Sheer Country”), Small Business Administration (“SBA”), United
States Department of Agriculture (“USDA”), John and Jane Doe (“Does”), and All Other
Persons Having or Claiming Any Right, Title or Interest in or to, East 22.5 feet of lot 2, in
block 30, of the original townsite Ord Valley County, Nebraska and Ord-original add/102
N62.5 of DIV E in L4 B30, Ord, Valley County, Nebraska (“interested persons”). 2 The SBA

       1
           This matter is referred to as CI 19-19 in state court.
       2
        The Does and interested persons have not been identified or served and did not
respond to Koch’s motions. The defendants other than the Does and interested persons will
be collectively referred to as “defendants” throughout.
and USDA removed (Filing No. 1) the case to this Court on August 7, 2019. See 28 U.S.C.
§ 1442(a).

       Although not entirely clear from Koch’s Complaint (attached at Filing No. 1), it
appears he seeks to set aside (1) “a trustee sale held June 11, 2019 by Thomas Kruml Trustee
for Sheer Country LLC” and (2) “transfer of lending instruments . . . from the SBA and
USDA federally funded agency CFRA/REAP.” Koch seeks relief against all the defendants
based on allegations of false transfers of his loans, improper trustee, improper notice, and
inaccurate documents underlying the trustee sale.

       On August 14, 2019, and August 16, 2019, respectively, Koch filed a Motion for
Injunction (Filing No. 10) and a Motion for Immediate Ex Parte Restraining Order/Injunction
(Filing No. 12). Koch sought to “stop any adverse actions/collections/replevins/taking” until
this case is resolved. Specifically, he sought to retain possession of and access to his “home,
property,      business revenue and equipment, and store building,” and for electricity to be
returned to service in his commercial properties. The Court scheduled a hearing on those
motions for August 26, 2019.

       The defendants 3 resisted Koch’s motions. In their brief in opposition to Koch’s
motions, the SBA and USDA argued, in part, (1) the Court lacks subject-matter jurisdiction
over them due to principles of sovereign immunity and (2) Koch failed to allege facts
identifying any interactions or involvement between him and the SBA and USDA. The
Court issued a text notice (Filing No. 20) on August 22, 2019, informing the parties the
Court would also address the question of jurisdiction over the United States and its entities at
the hearing.

       Aware that Koch only receives filings by mail, on August 23, 2019, the Court, as a
courtesy, emailed Koch (at the email address he provided chambers’s staff for
communications involving the hearing) a copy of that text notice as well as copies of the

       3
       REAP has not entered an appearance in this case, but CFRA has indicated CFRA
does business as the REAP such that its counsel would represent both entities.

                                               2
documents the defendants had filed regarding Koch’s motions. Assistant United States
Attorney Robert L. Homan (“Homan”), counsel for the SBA and USDA, reports he also
emailed Koch on August 23, 2019, copies of the SBA and USDA’s filings made in
opposition to Koch’s motions.

       At the hearing on August 26, 2019, Koch objected to the Court considering whether
the Court has subject-matter jurisdiction over the SBA and USDA because he believed he did
not have a sufficient opportunity to either prepare to discuss that matter or review the filings
from the Court or Homan. According to Koch, (1) his computer did not have the appropriate
software to review the materials delivered by the Court and (2) he never received Homan’s
email. Koch stated he did not have time to follow up with Homan because Koch took a
business trip.

       The Court overruled Koch’s objection, explaining Koch’s request for an expedited
hearing was at odds with his complaints he did not have enough time to prepare. Koch did
not dispute chambers’s staff sent him the defendants’ filings. Nor can Koch dispute that he
heard and had a full opportunity to respond the defendants’ arguments at the hearing.

       The Court explained it could not address Koch’s motions for injunctive relief without
subject-matter jurisdiction. See Hart v. United States, 630 F.3d 1085, 1089 (8th Cir. 2011)
(“It is well established that a court has a special obligation to consider whether it has subject
matter jurisdiction in every case.”). Koch bore the burden of establishing jurisdiction. See
Osborn v. United States, 918 F.2d 724, 729-30 (8th Cir. 1990). The Court advised Koch he
had not met that burden in his Complaint and gave him the opportunity to establish
jurisdiction at the hearing based on the facts of this case and the law, which he failed to do.

       “Sovereign immunity shields the United States and its agencies from suit absent a
waiver.” Compart’s Boar Store, Inc. v. United States, 829 F.3d 600, 604 (8th Cir. 2016).
“Sovereign immunity is jurisdictional in nature.” FDIC v. Meyer, 510 U.S. 471, 475 (1994);
see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action.”).


                                                3
       Koch did not identify any statute or other basis showing the USDA or SBA waived
sovereign immunity in this case.      The Court, therefore, found it lacks subject-matter
jurisdiction over those agencies and dismissed them from this action. 4 Considering the
nature of Koch’s claims and the fact that several related cases are currently pending in state
court, this Court declined to exercise supplemental jurisdiction over the remaining claims,
see 28 U.S.C. § 1367(c), and remanded this case back to state court. Accordingly,

       IT IS ORDERED:
       1.     Defendants Small Business Administration and United States Department of
              Agriculture are dismissed from this case.
       2.     This case is remanded to the District Court of Valley County, Nebraska.
       3.     The Clerk of Court is directed to take all steps necessary to accomplish the
              remand.

       Dated this 28th day of August 2019.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




       4
        Moreover, Koch has not explained how the SBA and USDA are involved in this case
or identified any other basis for having this suit in federal court. The SBA and USDA had
nothing to do with the underlying trustee sale. The only involvement the Court can glean
from the record in this case is the SBA and USDA may have provided original-source
funding for loans between Koch and REAP, but that long before this lawsuit, REAP paid
those original-source loans to the SBA and USDA such that those agencies no longer had
any claim to the collateral or other involvement with the loans. Failing to state a claim
against the SBA and USDA is yet another reason to dismiss them from this action.
                                              4
